El Juez Asociado Señob Aldbey,
emitió la opinión, del tribunal.
Don Alejandro Bnitrago, en su carácter de Comisionado Municipal de Servicio Público, Policía, Prisiones e Instruc-ción del Municipio de Guayama en esta Isla, presentó en la Corte de Distrito de Guayama el 21 de abril de 1923 una petición de mandamus contra el Comisionado de Hacienda-y contra el contador de dicho municipio alegando que por resolución aprobada por la Asamblea Municipal de Guayama el 25 de septiembre de 1922 fue suspendido de empleo y sueldo como tal comisionado municipal y más tarde desti-tuido ilegalmente de su cargo por un procedimiento de desti-tución (impeachment) y que habiendo establecido recurso de apelación para ante la Corte de Distrito de Guayama ésta por sentencia dictada el 6 de enero de 1923 ordenó la inme-diata reposición del peticionario en el expresado cargo y que establecida apelación por la asamblea municipal contra esa resolución fue desestimada la apelación en 5 de marzo del mismo año (31 D.P.E. 961), y en su consecuencia tomó pose-sión nuevamente de su cargo, y que tiene derecho a cobrar el sueldo que como tal comisionado venía hasta entonces co-brando, el que figura asignado en el presupuesto del co-rriente año económico, y que a pesar de no haber sido trans-ferida ni gastada esa partida los demandados, en el carácter ren. que lo son, no le han satisfecho los sueldos por él deven-gados, los que desde septiembre 27 hasta finalizar el mes de marzo de 1923 ascienden a la cantidad de $1,021.96, y que se han negado y se niegan sin causa ni motivo justificado a li-brar la correspondiente orden de pago.
*435Los demandados contestaron la petición alegando que el peticionario no tiene capacidad legal para demandar porque no es tal funcionario; que existe indebida acumulación de partes y de acciones; que el auto no podría ser cumplido porque en el tesoro municipal de Guayama no bay fondos disponibles para efectuar ese pago y que la petición no aduce hechos determinantes de causa de acción, negando luego al-gunos hechos de la petición.
Celebrada la vista y oídas las pruebas que fueron pre-sentadas la corte dictó auto perentorio ordenando al conta-dor municipal que expidiera al tesorero municipal los corres-pondientes libramientos para el pago al peticionario de sus sueldos como Comisionado de Servicio Público, Policía, Pri-siones e Instrucción del Municipio de Guayama desde el 27 de septiembre de 1922 hasta finalizar el mes de marzo de 1923, ascendentes a $1,021.96, y al tesorero municipal que autorizado el. pago por el contador proceda a hacerlo efec-tivo de acuerdo con la ley. Esta resolución ha sido apelada por los demandados.
Se probó que el apelado fué separado ilegalmente de su cargo de comisionado de servicio público, policía y prisio-nes e instrucción, según fué declarado por sentencia firme como consecuencia de la cual volvió a desempeñar su empleo, en el que cesó por su renuncia a fines de abril de 1923, y que fué suspendido de su empleo; y siendo ilegal esa sus-pensión y destitución no ha podido producir el efecto de privarle del sueldo a él correspondiente aunque por las cir-cunstancias dichas no pudo ejercer las funciones propias del mismo y por tanto tiene derecho a que le sean satisfechos los sueldos que reclama. El derecho del peticionario a co-brar servicios no prestados en esas circunstancias es claro ya que el sueldo es inherente al cargo, sin tener en cuenta que tales servicios hayan sido o nó prestados.
Cuando el apelado hizo su petición de mandamus era to-davía comisionado de servicio público, policía y prisiones e instrucción, aunque estaba con licencia, y tenía personalidad *436como tal para solicitar el auto de mandamus para que sus sueldos le fueran pagados, y aunque en esa fecha hubiera cesado en el cargo hubiera tenido también la misma acción por los sueldos que reclama.
No hubo en la petición indebida acumulación de acciones porque en ella sólo se ejercita la de que los demandados rea-licen los actos necesarios para que los sueldos del peticiona-rio le sean pagados; y tampoco hay indebida acumulación de partes demandadas porque aunque sus funciones puedan ser y sean distintas, en este caso los intereses de ambos son idénticos porque convergen hacia el pago de la deuda para con el peticionario, ya que en toda deuda municipal inter-vienen dos personas, el contador y el tesorero; por lo que estando tan íntimamente relacionadas sus actuaciones no es posible sostener que sus intereses sean distintos.
Los sueldos que se reclaman estaban consignados en el presupuesto que estaba rigiendo cuando la petición de mandamus fué hecha y por esto el contador municipal carecía de facultad discrecional para negarse a expedir los libra-mientos necesarios para el pago de los sueldos devengados y no satisfechos, y por consiguiente su deber resultaba ministerial. En 18 R.C.L., p. 221, se dice: “Está reconocido generalmente que el mandamus es el remedio apropiado para obligar al pago del sueldo de los empleados públicos cuando han sido fijados por la ley y el procedimiento no tiene el objeto y propósito de determinar el derecho al cargo.” • Y en el mismo tomo, página 224, se dice que: “En el caso de reclamación de sueldos por empleados públicos o de emplea-dos cuyos sueldos están fijados por la ley la función de ex-pedir los libramientos para el pago y el acto de refrendar-los es considerado meramente ministerial.”
Los demandados alegaron como defensa que no procedía decretarse el auto perentorio de mandamus porque no po-dría ser cumplido por no haber fondos en el tesoro municipal de G-uayama para atender al pago que se reclama. El contador municipal declaró que no hay fondos municipales *437para pagar la cantidad qne se reclama pero también mani-festó qne no sabía los fondos qne tenía el municipio y que después de presentada la petición de mandamus ban sido pagados todos los empleados municipales, y dijo ignorar cuánto se lia pagado del presupuesto y el sobrante que tenga el municipio para cubrirlo, ignorando también a cuánto ascendían .los pagos hechos. Esta evidencia no es bastante para probar la alegación hecha por los demandados, pues no solamente ese testigo ignora todo lo concerniente a los fondos municipales sino que no ha declarado qué se ha he-cho del dinero que estaba consignado en el presupuesto para pagar el sueldo del peticionario.
Alegan los apelantes que el peticionario no probó que era el Comisionado de Servicio Público, Policía y Prisiones e Instrucción, de Gruayama, pero ellos no negaron las alegacio-nes de la petición en que se alegaba que desempeñaba ese cargo, que fué destituido ilegalmente y que fué repuesto en él.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Wolf no intervino en la resolución ■ de este caso.